DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In re claim 1, claim 1 recites the phrase “responsiveness of the switch element” in lines 3-4. Claim 1 does not define exactly what the applicant considers “responsiveness of the switch element” to mean, and this phrase could be broadly and reasonably interpreted to mean either a delay between when a command is sent to the switch element to actuate/open/close and the switch element actually actuating, or a delay between when a command is sent to the switch element to actuate/open/close and actuation of the load (fuel injector), or a delay time between when the switch element receives a command to actuate/open/close and actuation of the load (fuel injector), or a delay time between when the switch element actuates/opens/closes and actuation of the load (fuel injector). The phrase “responsiveness of the switch element” as recited in lines 3-4 of claim 1, is being interpreted to mean “a delay between when a command is sent to the switch element to actuate/open/close and actuation of the load (fuel injector)”. This interpretation is consistent with [0023] of the specification which states “a time from a rise of the injection control signal 61 to a rise of the energization identification signal 81”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, claim 1 recites the following recitation “a switch element that drives a load (fuel injection valve)”. Here, it is unclear if the parenthetical recitation of “(fuel injection valve)” is intended to be included within the metes and bounds of the claim, or if the parenthetical recitation of “(fuel injection valve)”, is meant as a clarifying statement that provides context, but is not intended to be within the metes and bounds of the claim. If the claim is directed towards a fuel injector/fuel injection valve, instead of the broader term of “a load”, then the examiner suggests that the applicant consider an amendment using alternative phrasing, such as “a switch element that drives a fuel injection valve”, that should provide added clarity about where the metes and bounds of the claim are located. For the purpose of examination, the limitation of “(fuel injection valve)” will be considered to be a superfluous statement, that provides additional information that is not intended to be within the metes and bounds of the claim. This being the case, and for the purposes of examination, line 2 of claim 1 will be simply interpreted to read “a switch element that drives a load”. Additionally, claims 2-15 are further rejected for dependence upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. 20160160783) in view of Mukaihara et. al. (U.S. 20180010545).
In re claim 1, Fujita teaches a load drive circuit (fig. 1; driving circuit 4; [0024]) comprising: 
a switch element (fig. 1; first high-side switch 43, second high-side switch; [0024]) that drives a load (fuel injection valve) (fig. 1; injectors 11, 12; [0016]); and 
a diagnosis unit (fig. 1; diagnosis function part 26; [0057]; note: diagnosis function part 26 is operatively connected to driving circuit 4, and thus considered to be part of the same circuit) that diagnoses an abnormality (fig. 3; if YES to S140, S150 and S160)  based on a drive command (HU, HB; [0035-0036]) of the switch element (microcomputer 2 sets the battery voltage application signal HB to the high level and turns on the first high-side switch 43; [0069]) and a signal at an output terminal (fig. 1; diagnosis signal Di outputted from the comparator circuit 71; [0072]) of the switch element (as shown in fig. 1).
Fujita lacks disclosing 
diagnosing an abnormality in responsiveness of the switch element.
Mukaihara teaches an analogous apparatus having an analogous switch element that drives a load (fuel injection valve 108; [0031]) and the apparatus of Mukaihara further determines 
an abnormality in responsiveness (determination unit (102e) of the invention compares the ON timing (T1407 and T1412) and the OFF timing (T1410 and T1414) of the Pulse signal (1401), and the open/close valve information (1405) to determine the injection abnormality including the abnormality of timing; [0130]; Here, an abnormality in responsiveness is considered to be an abnormal fuel injection ON/open timing and/or abnormal fuel injection OFF/close timing).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Fujita, to incorporate determination of an abnormality in fuel injection/fuel injection valve responsiveness, as clearly suggested and taught by Mukaihara, in order to :detect abnormality of a fuel injection control caused by abnormality of an element other than the drive circuit such as a change in a structure characteristic of the fuel injection valve or a deterioration of an operational characteristic, and also to guarantee the exhausting performance” ([0012]).

In re claim 2, Fujita and Mukaihara teach the load drive circuit according to claim 1, and Fujita further teaches: 
a terminal (11, 12; note terminals on fuel injectors 11, 12 are inherent, such that coils 11a and 12a are in electrical contact with 40, as shown in fig. 1) that receives the drive command (battery voltage application signal HB; [0036]) from an electronic control unit (ECU 1; [0017]) that transmits the drive command; and 
a communication interface (inherent within microcomputer 2; [0017]; note inputs/outputs as shown in fig. 1) that transmits and receives data to and from the electronic control unit, 
wherein the diagnosis unit transmits the diagnosis result to the electronic control unit through the communication interface (inherent, as shown in fig. 1).

In re claim 12, Fujita and Mukaihara teach the load drive circuit according to claim 1, and Fujita further teaches
wherein the load (fig. 1; injectors 11, 12; [0016]) is configured as an electric load that opens and closes a fuel injection valve that injects fuel to an internal combustion engine (as suggested via [0016]), 
the drive command (HU, HB; [0036]) is a command for instructing the load to inject the fuel (as suggested via [0016]), 
the drive command is a command for indicating an injection timing and an injection time of the fuel (as suggested via. fig. 2) on the internal combustion engine in one combustion cycle, one or more times, and 
the load drive circuit (fig. 1; 4) energizes the load (as shown in fig. 1-2) so as to open and close the fuel injection valve according to the drive command (as suggested via [0016; 0036]).
In re claim 14, see claims 1 and 2 above.
In re claim 15, see claims 2 and 14 above.

Allowable Subject Matter
Claims 3-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record Fujita (U.S. 20160160783) in view of Mukaihara et. al. (U.S. 20180010545) fails to show or reasonably teach in combination a fuel injection system having the recited elements, including:
an energization identification signal generating unit that compares a voltage at the output terminal of the switch element (43) and a predetermined voltage threshold to discriminate whether or not the switch element is in an energization state or a cut-off state and output an energization identification signal representing the discrimination result, 
wherein the diagnosis unit uses the energization identification signal to diagnose at least any one of a delay time between the drive command and the energization identification signal, an energization time of the switch element, or the number of times of energization of the switch element;
or including:
wherein the diagnosis unit uses the energization identification signal to diagnose the switch element and uses the energization identification signal to determine whether or not a ground fault of the load occurs.
or including: 
wherein the diagnosis unit uses the energization identification signal to diagnose the switch element and uses the energization identification signal to determine whether or not 21wiring for connecting the load drive circuit and the load is disconnected;
or including: 
the diagnosis unit determines whether or not a delay time until the switch element is in the energization state falls within a predetermined time window, and 
when the delay time does not fall within the time window, 
the diagnosis unit outputs an abnormal flag indicating that the delay time does not fall within the time window;
or including: 
the diagnosis unit calculates a difference or ratio between a time when the drive command instructs the switch element to be in the energization state and a time when the switch element is in the energization state, and 
when the difference or ratio does not fall within a predetermined determination threshold, 
the diagnosis unit outputs an abnormal flag indicating that the difference or ratio does not fall within the predetermined determination threshold;
or including: 
wherein the diagnosis unit determines the number of times that the switch element is in an energization state, 
the diagnosis unit calculates a difference between the number of times that the drive 22command instructs the switch element to be in the energization state and the number of times that the switch element is in the energization state, and 
when the difference does not fall within a predetermined determination threshold, 
the diagnosis unit outputs an abnormal flag indicating that the difference does not fall within the predetermined determination threshold;
or including: 
wherein the diagnosis unit stores the diagnosis result in the storage device every time the drive command indicates the injection timing and the injection time.

The closest prior art of record Fujita (U.S. 20160160783) in view of Mukaihara et. al. (U.S. 20180010545), would require unreasonable and unobvious modification to the current output line 40 in order to compare a voltage at the output terminal of the switch element (43, 44) and then compare this voltage, to a pre-determined voltage in order to determine if the switch element(s) are energized for diagnostic purposes, since Fujita (U.S. 20160160783) teaches diagnostics on the output side of the coils 11a and 12a via circuits 6 and 7, as shown in fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747